In re: James D. Parkerson applying for writs of certiorari and prohibition.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Carrol L. Spell, Judge of the 15th Judicial District, Court for the Parish of Lafayette, to transmit to the Supreme Court of Louisiana, on or before the 8th day of October, 1969, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained
It is further ordered that the aforesaid Judge of said Court and the respondents through their attorney shall show cause, in this court on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all *519proceedings against the relator in said 15th Judicial District Court shall be stayed and suspended.
Writs granted with a stay order. 224 So.2d 539.